359 S.W.3d 499 (2012)
Angel GONZALEZ, Appellant,
v.
STATE Of Missouri, Respondent.
No. WD 73181.
Missouri Court of Appeals, Western District.
January 24, 2012.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 28, 2012.
Laura Martin, Kansas City, MO, for Appellant.
Evan Buchheim, Jefferson City, MO, for Respondent.
Before ALOK AHUJA, P.J., THOMAS H. NEWTON, and JAMES EDWARD WELSH, JJ.

ORDER
PER CURIAM:
Mr. Angel Gonzalez appeals the denial of a Rule 24.035 post-conviction relief motion without an evidentiary hearing.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).